Citation Nr: 1826518	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-26 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.  

3.  Entitlement to nonservice-connected death pension.  


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1969, and he passed away in August 2005.  The appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 administrative rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied entitlement to DIC and death pension; and, determined that new and material evidence sufficient to reopen the previously denied claim of service connection for the cause of the Veteran's death had not been received.  

In November 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The reopened claim of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed January 2009 rating decision denied entitlement to service connection for the cause of the Veteran's death.  

2.  Evidence received since the January 2009 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.  

3.  At the time of the Veteran's death, service connection had not been established for any disabilities.  

4.  The Veteran was not in receipt of a total service-connected disability rating for 10 years at the time of his death, his death occurred over 35 years after his separation from active duty service, and he was not a former prisoner of war (POW). 

5.  During the entire period on appeal, the appellant has not provided evidence to show that her countable income has not exceeded the maximum annual pension rate (MAPR).  





CONCLUSIONS OF LAW

1.  The January 2009 rating decision, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the January 2009 rating decision is new and material, and therefore sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 have not been met.  38 U.S.C. § 1318 (2012); 38 C.F.R. § 3.22 (2017).

4.  The criteria for entitlement to a nonservice-connected death pension have not been met.  38 U.S.C. §§ 101, 1503, 1521, 1541, 5312 (2012); 38 C.F.R. §§ 3.3, 3.57 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Cause of Death

In a January 2009 rating decision, the RO denied the appellant's claim of service connection for the cause of the Veteran's death.  The basis of the denial was that there was no evidence showing that the Veteran died of a service-connected disability or that the cause of death was related to military service.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  The January 2009 rating decision is final.  38 C.F.R. § 20.1103 (2017).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The relevant evidence of record at the time of the January 2009 decision included the Veteran's service treatment records, personnel records, private hospital records, and his certificate of death, which shows that the Veteran died in August 2005 from cardiac arrest due to (or as a consequence of) cardiac arrhythmia, due to (or as a consequence of) severe cardiomyopathy with reduced left ventricular function.

Since the January 2009 rating decision, additional evidence has been associated with the claims file, including a March 2013 confirmation from the service department that the Veteran served in the Republic of Vietnam from September 1968 to September 1969; a July 2013 VA medical opinion, and the appellant's credible testimony provided at a November 2015 Board hearing asserting that her husband's death-causing heart condition should warrant service connection on a presumptive basis because he was exposed to Agent Orange during service.  Moreover, additional service personnel records added to the file since the January 2009 rating decision show that the Veteran had service in the Army Reserves which included several periods of active duty for training and inactive duty for training between 1972 and 1994.  

Presuming the credibility of this evidence, it is new and material because, when considered with the evidence previously of record, it suggests that the Veteran may have suffered from Agent Orange-related diabetes and heart disease, along with hypertension which raises the possibility that these conditions could have substantially contributed to the Veteran's death-causing cardiac arrest due to cardiomyopathy.  Further, it raises the possibility that the Veteran may have contracted his death-causing heart condition during a period of active duty for training.

The evidence was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  

The reopened claim is addressed in the REMAND which follows.

II.  DIC under 38 U.S.C. § 1318

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C. § 1318(b); 38 C.F.R. § 3.22(a). 

In this case, the Veteran had not been continuously rated totally disabled for 10 years immediately prior to his death, the Veteran was not rated totally disabled upon separation from service, and he was not a former POW.  As reflected above, the Veteran had not established service connection for any disability at any time following service or at the time of death.  He died in 2005, approximately 35 years after his separation from service in 1969.  Accordingly, the appellant does not qualify for DIC benefits under 38 U.S.C. § 1318.  In essence, the facts of this case are not in dispute and the law is dispositive.  Accordingly, the claim is denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Nonservice-Connected Death Pension

The appellant is seeking entitlement to nonservice-connected survivor's pension benefits.  In this regard, nonservice-connected survivor's pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C. § 1541 (a).  Basic entitlement exists if the veteran had qualifying wartime service or if the veteran at the time of death was receiving or was entitled to compensation for a service-connected disability based on service during a period of war.  Qualifying service is service in the active military, naval, or air service for 90 days or more during a period of war (or other criteria not applicable in this case).  38 U.S.C. §§ 1503, 1521; 38 C.F.R. §§ 3.2, 3.3.  In the present case, the Veteran had qualifying service of 90 days or more during a period of war; thus, that eligibility requirement is met.  

The annual income of the surviving spouse must not exceed the MAPR specified in 38 U.S.C. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  The MAPR is published in the Compensation and Pension Service's manual, M21-1, and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.

Income includes payments of any kind from any source during a twelve month period except for exclusions including unreimbursed burial expenses and medical expenses in excess of five percent of the pension rate.  38 U.S.C. § 1503; 38 C.F.R. § 3.271(a).  Fractions of dollars are ignored when computing income.  38 C.F.R. §§ 3.271, 3.272.  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable.  If the appellant's income is less that the MAPR, VA will pay benefits to bring the income up to that level.

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  Income from Social Security Administration (SSA) benefits, to include Social Security disability payments, is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Certain unreimbursed medical expenses may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  To be considered, the total expense must be in excess of five percent of the MAPR.  38 C.F.R. § 3.272.  

In the present case, on her September 2008 claim form, the appellant reported that she received monthly income of $961 from Social Security, $500 for military retirement, and pensions totaling $230.55 per month ($169.36 plus $61.19).  This amounts to an annual countable income of $20.298,60.  See also February 2009 notice to the appellant that her countable income for 2008 exceeded the maximum annual death pension limit set by law.  

An August 2011 VA Form 21-0820 (Report of General Information) indicates that the appellant called the RO to report that her income had changed since 2008.  She reported that her pension had been reduced to $215.19 ($154 plus $61.19) and her only other income was from Social Security.  She requested forms be sent to her so that she could reapply for pension.  

A report from the Social Security Administration (SSA) shows that the appellant's monthly SSA payment was $1075.00 in December 2008, $1074.40 in March 2011 and $1112.90 in December 2011.  

In April 2012, the appellant's pension claim was denied because she failed to furnish evidence that her countable income was below the MAPR.  Furthermore, the July 2013 Statement of the Case also shows that the appellant did not thereafter submit the required Eligibility Verification Report and Medical Expense Report necessary to determine whether her countable income was lower than the MAPR, and the claims file likewise does not show that this information was ever received from the appellant.  

The MAPR in March 2012 was $7,933 for survivors with no dependents.  This is lower than the appellant's countable income in 2011, and there is no indication that the appellant's countable income was reduced to an amount below the MAPR for any year thereafter.  

In light of the foregoing, the appellant is not entitled to payment of VA nonservice-connected survivor's pension benefits because her income has consistently exceeded the legal limit.

Although recognizing the Veteran's honorable wartime service and the appellant's application for pension, the Board is nonetheless bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C. § 7104 (c) (2012).  In this case, the law passed by Congress specifically prohibits the payment of VA nonservice-connected survivor's pension benefits when the appellant's income exceeds certain levels.  Because the appellant's annual countable income exceeds the statutory limit, she is not legally entitled to payment of VA nonservice-connected survivor's pension benefits, regardless of the Veteran's honorable wartime service or any financial hardship.  Therefore, the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for the cause of the Veteran's death is reopened, and to that extent only, the appeal is granted.

Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C. § 1318 is denied.

Entitlement to nonservice-connected VA death pension benefits is denied.  


REMAND

The Veteran's certificate of death shows that he died in August 2005.  The immediate cause of death was listed as cardiac arrest due to (or as a consequence of) cardiac arrhythmia, due to (or as a consequence of) severe cardiomyopathy with reduced left ventricular function.  The record further reflects that the Veteran was a diabetic at the time of his death, and it is unclear from the death certificate as to whether the diabetes was a contributing factor and/or whether it materially hastened death.  Similarly, the information on the death certificate raises questions as to whether the Veteran's death-causing heart disease can be satisfactorily disassociated from ischemic heart disease.  

Service connection may be established for the cause of a Veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312 (a); 38 U.S.C. § 1310; see also 38 U.S.C. §§ 1110, 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312 (b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312 (c)(1). 

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).

Importantly, as noted above, the RO verified that the Veteran had service in the Republic of Vietnam (RVN) during the Vietnam era, and therefore his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307 (a)(6)(iii).  

For Agent Orange exposed Veteran's, the law states that there are certain diseases that are presumed to be due to in-service herbicide exposure.  Diabetes and ischemic heart disease are included in that list, but the definition of ischemic heart disease does not include cardiomyopathy.  See 38 C.F.R. § 3.309(e).  For the purposes of the regulation, the term "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke. 

Importantly, however, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In a July 2013 medical opinion, a VA staff primary care physician found it was less likely that the Veteran's ischemic heart disease - (mild coronary artery disease) or type II diabetes mellitus contributed materially or substantially to his death.  The physician reasoned that the Veteran's coronary artery disease (not to be confused with the Veteran's serious cardiomyopathy as this is not ischemic in nature) was mild.  As such, the examiner felt the Veteran's mild coronary artery disease was unlikely related to his death.  In addition, the physician stated the Veteran developed type II diabetes well after he already had severe dilated cardiomyopathy.  The examiner noted he was only treated with oral medications for a few years prior to death and diabetes of this sort was unlikely to contribute to cardiomyopathy.

The Board finds that the July 2013 medical opinion is incomplete.  First, there is no opinion on whether the Veteran's heart condition had its onset during active service or during a period of active duty for training.  Notably, the Veteran reported chest pain on his 1969 discharge Report of Medical History, and an examiner noted mild transient chest pain on the Veteran's discharge Report of Medical History in September 1969.  A medical opinion is therefore necessary to determine the likelihood that the Veteran's heart condition had its onset during service.  

Similarly, a medical opinion is necessary to determine whether it is as likely as not that the Veteran's death-causing heart condition is otherwise related to his in-service herbicide exposure; and, given the Veteran had a diagnosis of diabetes mellitus prior to his death, whether that condition as likely as not materially worsened and/or hastened the death-causing heart condition.

Finally, the examiner should opine as to whether the Veteran's coronary artery disease, however mild, can be satisfactorily disassociated from his overall death-causing heart condition.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the appellant a statement describing the onset, frequency, and duration of the Veteran's observable symptoms that occurred during his lifetime which she believes to be due to his death-causing heart condition, including when he first sought treatment for chest pain, hypertension, and diabetes.  

2.  Request from the proper authority the Veteran's service treatment records from his service in the Army Reserves from 1972 through 1994.  If any additional service treatment records are located, associate them with the claims file.  

3.  Obtain a medical opinion from an appropriate medical professional as to whether it is as likely as not (a 50 percent or higher probability) that the Veteran suffered from a heart condition, including but not limited to, coronary artery disease, angina, cardiomyopathy, myocardial infarction, and/or diabetes, during service (including periods of active duty, active duty for training, and/or inactive duty training), and if so, whether any such condition is as likely as not a principal or contributory cause of death.  (A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death.")  The examiner is also asked to opine as to whether the Veteran's death-causing cardiomyopathy is, as likely as not, related to in-service herbicide exposure (irrespective of whether it is on the list of presumptive diseases); and, whether the Veteran's diabetes and/or mild coronary artery disease can be satisfactorily disassociated from his death-causing cardiomyopathy.  

In forming the requested opinion, please review the entire record, and consider the appellant's observable symptoms during the Veteran's lifetime.  

4.  Ensure that the information provided in the opinion satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claim of service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, provide the appellant with an Supplemental Statement of the Case, and an appropriate period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


